Case 1:15-cr-00379-PKC Document 269-7 Filed 03/16/21 Page 1 of 11




                EXHIBIT G
                Case 1:15-cr-00379-PKC Document 269-7 Filed 03/16/21 Page 2 of 11




          World                                                                          LIVE TV




Inside San Pedro Sula, the ‘murder
capital’ of the world
Rafael Romo and Nick Thompson, CNN
Updated 12:07 PM EDT, Thu March 28, 2013




                                                                                               02:32 - Source: CNN

Living in the world's murder capital




STORY HIGHLIGHTS

San Pedro Sula, Honduras, named murder capital of world for second straight year



Acapulco and Caracas come second and third, respectively, in Mexican think tank report
               Case 1:15-cr-00379-PKC Document 269-7 Filed 03/16/21 Page 3 of 11
Residents say "murder capital of the world" label is hurting business and is undeserved



Honduras university says murder rate in San Pedro Sula actually higher than reported




(CNN) — It is nighttime as a pack of masked soldiers silently moves toward the front line of a
deadly shootout between law enforcement o cials and unknown men in a dimly lit Honduras
neighborhood.

But the soldiers are too late to prevent the grisly scene that awaits them. One of their own is on
the ground, seriously wounded. One of the attackers is dead, and three others have been shot.

“They didn’t even say a word. They just pulled out their weapons and started shooting at our
soldiers,” army commander Carlos Rolando Discua said of the scene, which has become all too
familiar in Honduras’ second-largest city.

Discua oversees a unit of soldiers, often masked to protect their identities, who patrol the
streets of San Pedro Sula, the so-called murder capital of the world.

Photos: Deadly violence grips Honduras

For the second straight year, San Pedro Sula, in northwest Honduras, has topped a list of the
world’s 50 most violent cities, with a rate of 169 intentional homicides per 100,000 inhabitants
– an average of more than three people every day.

The report, compiled by the Mexican think tank Citizen Council for Public Security, Justice and
Peace, compared intentional homicide statistics around the world in 2012. The report does not
include cities in the Middle East.

The sunny beach resort of Acapulco in Mexico ranked second on the group’s list, followed by
the Venezuelan capital of Caracas.

New Orleans is the murder capital of the United States, according to the report, which ranked
the city 17th on the list. Detroit, St. Louis, Baltimore and Oakland were the other U.S. cities to
make the list.

Central America’s bloody drug problem

San Pedro Sula’s challenge, experts say, is that Mexico’s o ensive against drug cartels and the
active U.S. deportation of criminal immigrants are pushing the problem south. Some of this
criminal element has ended up in Honduras, where, like most Central American countries, law
enforcement has few resources to ﬁght it.

But city residents say that “murder capital of the world” is an undeserved label that is hurting
l    lb    i
            Case 1:15-cr-00379-PKC Document 269-7 Filed 03/16/21 Page 4 of 11
local businesses.

There are only three morgues in Honduras, and one of them is in San Pedro Sula. Residents say
that people who are murdered elsewhere and then taken to the city’s morgue are being
grouped into the city’s crime statistics.

“All of the crimes that happen in northern Honduras are registered as happening here,”
businessman Luis Larach said. “So what we businessmen are doing is an accurate count to
determine where crime or violent deaths originate so that the information is truthful.”

The National Autonomous University of Honduras said that only people murdered in San Pedro
Sula were tallied in the group’s report – and that in fact the actual murder rate in the city is
even higher.

The authors of the report defended their research on the group’s website, writing: It “is not the
ranking that damages the image of the city but the violence and the government’s inability to
contain and reduce it. To hide the problems never solves them.”

Honduras is far from the only country in the region with a murder problem. The top 10 – and 39
of 50 overall – most violent cities on the list are Latin American.

Authorities have launched Operation Lightning in San Pedro Sula, saturating violence hotspots
with police and soldiers, and some residents believe the beefed-up security is working.

“There’s more security now,” said local resident Nicolle Valladares. “And that gives us peace.”

Unfortunately, at least so far, the measures seem to have had little impact on the murder rate.

Journalist Elvin Sandoval in San Pedro Sula, Honduras, and CNN’s Laura Perez Maestro in
London contributed to this report.




 Paid Links

 Best Credit Cards to Have

 Top Stocks of 2020
  p       Case 1:15-cr-00379-PKC Document 269-7 Filed 03/16/21 Page 5 of 11


Startup Business Loans

No 1 Stock to Buy

Top 10 Android Smartphones




Search CNN...


                                          US

                                        World

                                      US Politics

                                       Business

                                        Health

                                    Entertainment

                                         Tech

                                        Style

                                        Travel

                                        Sports

                                       Videos

                                       Features

                                        More

                                       Weather




                                           World


                                     FOLLOW CNN
         Case 1:15-cr-00379-PKC Document 269-7 Filed 03/16/21 Page 6 of 11




Terms of Use   Privacy Policy   Do Not Sell My Personal Information   Accessibility & CC   About   Newsletters
                                                  Transcripts



                  © 2021 Cable News Network. A Warner Media Company. All Rights Reserved.
                                  CNN Sans ™ & © 2016 Cable News Network.
Case 1:15-cr-00379-PKC Document 269-7 Filed 03/16/21 Page 7 of 11
Case 1:15-cr-00379-PKC Document 269-7 Filed 03/16/21 Page 8 of 11
Case 1:15-cr-00379-PKC Document 269-7 Filed 03/16/21 Page 9 of 11
Case 1:15-cr-00379-PKC Document 269-7 Filed 03/16/21 Page 10 of 11
Case 1:15-cr-00379-PKC Document 269-7 Filed 03/16/21 Page 11 of 11
